DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest receiving information on a mapping relation between blind decoding candidate indices and redundancy versions (RVs) for the DCI; obtaining an RV value of the DCI based on the information and an index of a blind decoding candidate in which the DCI is detected; and obtaining data scheduling information included in the DCI based on the RV value, as specified in independent claims 1 and 7.
The prior art does not teach or fairly suggest transmitting information on a mapping relation between blind decoding candidate indices and redundancy versions (RVs) for the DCI; and wherein an index of a blind decoding candidate on which the DCI is transmitted is determined based on the information and an RV value of the DCI, as specified in independent claims 13 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Park (US 2020/0229152 A1) discloses transmitting and receiving control channel and data channel for NR system.
Yi et al (US 2020/0288482 A1) discloses designing broadcast channel for NR in wireless communication system.
Choi et al (US 2020/0177306 A1) discloses DCI decoding in wireless system.

Wang et al (US 2019/0191424 A1) discloses DCI design for blind detection.
Talarico et al (US 2019/0372719 A1) discloses design of DCI for wideband coverage enhancement.
Li et al (US 2018/0006863 A1) discloses information transmission system.
Nogami et al (US 2018/0123744 A1) discloses DPCCH receiver for detecting multiple PDCCHs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472